Title: From John Adams to Benjamin Stoddert, 7 June 1799
From: Adams, John
To: Stoddert, Benjamin



Sir
Quincy Ma June 7th 1799

I thank you for the details in your favor of the 29th May Captain Truxton has deserved well of his country and will as he ought, have their thanks, as well as yours and mine. But I should have been much easier on account of the safety of our commerce, if he had remained longer in the West Indies. The Merrimack has been detained by contrary winds but I believe is now gone. Talbot has arrived and came up in his boat to see me. I was rejoiced at the sight of him and have full confidence in his capacity & activity. His appointment to the command gives good satisfaction as I am informed.
We shall do nothing with St. Domingo untill we hear again from Stevens. The anihilation of privateering in the island, must be an indispensable condition of future intercourse. We can do nothing but in concert with Maitland & what his reception may be is uncertain. The English in my opinion have made much mischief for themselves as well as for us in that island. The hopes of our merchants, of great profit from the trade, will be found too sanguine & the evils in store seem not to be foreseen.
With great regard &c
